453 F.2d 884
UNITED STATES of America, Appellee,v.Cabell Clay JORDAN, Appellant.
No. 71-1260.
United States Court of Appeals,Fourth Circuit.
Jan. 24, 1972.

Jay J. Levit, Richmond, Va.  (Beecher E. Stallard, Richmond, Va., on brief), for appellant.
David G. Lowe, Asst. U. S. Atty.  (Brian P. Gettings, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
This is an appeal from a conviction, 321 F. Supp. 713, for possession of a firearm in violation of the Gun Control Act, 18 U.S.C. App. Sec. 1202(a).  The Supreme Court has recently held that a conviction under this act can be sustained only if the government has proved that the possession of the firearm was in or affecting interstate commerce.  United States v. Bass, 404 U.S. 336, 92 S. Ct. 515, 30 L. Ed. 2d 488 (1971).  Since the government did not prove that Jordan's possession of a firearm was in or affecting interstate commerce, we reverse his conviction on the authority of Bass.


2
Reversed.